Case 1:21-cv-00241-DCJ-JPM Document 21 Filed 07/30/21 Page 1 of 1 PageID #: 322




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

KOSSI DEGBE,                            CIVIL DOCKET NO. 1:21-CV-00241-P
Plaintiff

VERSUS                                  JUDGE DAVID C. JOSEPH

KEITH DEVILLE, ET AL,                   MAGISTRATE JUDGE JOSEPH H.L.
Defendants                              PEREZ-MONTES

                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 20], noting the absence of objection thereto,

 and concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

 Corpus under 28 U.S.C. § 2241 [ECF No. 1] and Motions for Preliminary Injunction

 [ECF Nos. 2, 10] are DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

       THUS, DONE AND SIGNED in Chambers on this 30th day of July 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
